DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-4 and 6-20 are pending and have been examined in this application;
Claims 1-4 and 6-20 are currently amended; Claims 1-4 and 6-20 are rejected herein.
Response to Arguments
Applicant’s arguments with respect to the currently rejected claims have been considered but are moot because the arguments do not apply to the current interpretation/rejection of Chen ‘306 and Chen 457 necessitated by the amendment to the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chen (U.S. Pat. No. 20140183306 A1).
	Regarding claim 1, Chen teaches a cable management arm assembly, comprising:
 	a cable management arm (Chen; Fig. 1) having a first section (Chen; 18) and a second section (Chen; 20), wherein 3the first section has a first back portion (Chen; back of 42) which includes a channel (Chen; channel of 66) to accept 4an inner slide (Chen; 68) and the second section has a second back portion (Chen; back portion of 43) which 5includes the inner slide; and  	a cable management arm extension (Chen; 14, 10, 12), the cable management arm extension including:
a plate (Chen; plate of 14) defining a plurality of cable retainer mounting apertures (Chen; apertures receiving fasteners 18, 20) and having a first side (Chen; side of 14 near 10) and a second side (Chen; side of 14 near 12);
a first hinged section (Chen; section of 10 connecting 18) connected to the  first section of the cable management arm and to the first side of the plate; and
a second hinged section (Chen; section of 12 connecting 20) connected to the  the second section of a cable management arm and to the second side of the plate wherein in a retracted position, the inner slide is inserted into the channel in the first back portion of the first section of the cable management arm, and
the first section of the cable management arm and the second section of the cable management arm are abutted (Chen; see Fig. 3 for configuration).
claim 6, Chen teaches a cable management arm assembly, comprising: 	a cable management arm (Chen; Fig. 1) having a first section (Chen; 18) and a second section (Chen; 20), wherein 3the first section has a first back portion (Chen; back of 42) which includes a channel (Chen; channel of 66) to accept 4an inner slide (Chen; 68) and the second section has a second back portion (Chen; back portion of 43) which 5includes the inner slide; and  	a flexible bridge (Chen; 14, 10, 12), the flexible bridge including:
a first connecting end (Chen; end of 10) connected to the first section of a cable management arm [intended use]; and
a second connecting end (Chen; end of 12) connected to the second section of the cable management arm [intended use]
wherein the flexible bridge pulls the first connecting end and the second connecting end to move inwards to connect the first and second sections with one another and return the cable management arm extension to a retracted position (Chen; see Figs. 3-7 for configuration) 
wherein in the retracted position, the inner slide is inserted into the 15channel in the first back portion of the first section of the cable 16management arm, and the first section of the cable management 17arm and the second section of the cable management arm are 18abutted.
claim 7, Chen teaches the flexible bridge (Chen; 14, 10, 12) allows the cable management arm to be extended to the extended position from the retracted position and then returned to the retracted position.
Regarding claim 9, Chen teaches wherein the flexible bridge (Chen; 14, 10, 12) includes apertures (Chen; apertures connecting 32) for mounting at least one cable retainer [intended use].
Regarding claim 10, Chen teaches at least one cable retainer mounted using the cable retainer mounting apertures; and  	the at least one cable retainer comprises a flexible material [Note; all materials flex to some extent when enough pressure is applied].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being obvious over Chen ‘306 (U.S. Pat. Pub. No. 20140183306 A1) in view of Chen ‘457 (U.S. Pat. Pub. No. 20200029457 A1).
Regarding claim 2, Chen ‘306 teaches the first hinged section (Chen ‘306; section of 10 connecting 18) include a first connection point (Chen ‘306; point at C1 of 18 see annotated figure below);   	the second hinged section (Chen ‘306; section of 12 connecting 20) includes a second connection point (Chen ‘306; point C1 of 20); 	a first spring (Chen ‘306; C1 see annotated figure below) is included between a connection point of the first hinged section and the plate.
However, Chen is silent to disclose a second spring.
Chen ‘457 teaches a first and a second spring (Chen ‘457; D1 see annotated figure below) is included between a connection point of the second hinged section and the plate. 
Chen ‘306 and Chen 457 are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Chen ‘306 having a first and second springs as disclosed by Chen ‘306. The motivation would have been facilitate the movement and maintain the desired position. Therefore, it would have been obvious to modify Chen ‘306 as specified in claim 2.


    PNG
    media_image1.png
    586
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    714
    709
    media_image2.png
    Greyscale

claim 3, Chen ‘306 as modified teaches the first spring (Chen 306; C1 of 18) and second spring (Chen ‘457; D1) prevent the plate from folding inwards (Chen; see Figs. 3-7 for configuration).
Regarding claim 4, Chen ‘306 as modified teaches the first spring and second spring (Chen; C1, D1) assist the plate in returning to a retracted position.


    PNG
    media_image3.png
    632
    739
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 11 and 13-20 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631


/Muhammad Ijaz/Primary Examiner, Art Unit 3631